Citation Nr: 1017897	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-17 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected functional bowel disorder with distal esophagitis, 
currently 10 percent disabling.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1974 to November 1981.

Service connection for a functional bowel disorder was 
granted in an October 1990 rating decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which continued the Veteran's service- 
connected functional bowel disorder with distal esophagitis 
at 10 percent disabling.  The Veteran perfected an appeal of 
this decision.

This matter was last before the Board when it was remanded 
for further development.  That development has been completed 
and the matter is now ready for consideration by the Board.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran has raised a claim for a 
total disability evaluation based upon individual 
unemployability (TDIU).  As this issue has been separately 
addressed by the RO it is not before the Board.  See Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote 
that claims for increased evaluations and TDIU claims may be 
separately adjudicated).


FINDINGS OF FACT

The Veteran's functional bowel disorder with distal 
esophagitis caused by a hiatal hernia and GERD is not 
manifested by material weight loss and hematemesis or melena 
with moderate anemia or severe impairment of health.




CONCLUSION OF LAW

The criteria have been met for a disability evaluation of 30 
percent, but no greater, for functional bowel disorder with 
distal esophagitis caused by a hiatal hernia and GERD.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7399-
7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2005.  She was provided further notice 
in accordance with the Board's remand in April 2009 via a 
letter dated in May 2009, which advised her of the rating 
criteria and requested that she identify sources of treatment 
for her disability.  The claim was readjudicated in a March 
2010 supplemental statement of the case.  Id.; Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Although the notice provided did not address either the 
effective date provisions that are pertinent to the 
appellant's claim, such error can be remedied following the 
Board's decision.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).
VA has obtained the Veteran's service treatment records and 
VA records, assisted the Veteran in obtaining evidence, 
afforded the Veteran physical examinations and obtained 
medical opinions as to the severity of her functional bowel 
disorder with distal esophagitis.  The Board finds that the 
examination reports are adequate for the purpose of deciding 
the increased rating claim herein.  During the examinations, 
the examiners elicited from the Veteran as to her history of 
complaints and symptoms and provided clinical findings 
detailing the examination results.  The Veteran has indicated 
that she sought treatment for her functional bowel disorder 
with distal esophagitis through VA and those records have 
been associated with the claims file.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  "Staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 10 percent disability 
rating for functional bowel disorder with distal esophagitis 
under Diagnostic Codes 7399-7346 (hiatal hernia).  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  See 38 C.F.R. § 
4.27 (2009).

There is no rating code for this disorder.  The Veteran's 
service-connected functional bowel disorder with distal 
esophagitis is therefore rated by analogy to hiatal hernia.  
When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2009) 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Hiatal hernia is rated based on symptoms due to dysphagia, 
pyrosis, and regurgitation.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2009).  The medical evidence shows that 
the Veteran's disorder is manifested primarily by nausea with 
vomiting and hematemesis, acid reflux and coughing.  
Moreover, recent VA examination shows that the Veteran also 
has a hiatal hernia.  The Veteran has not suggested a more 
appropriate diagnostic code.

Under Diagnostic Code 7346 (hiatal hernia), a 60 percent 
disability rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent disability rating 
is warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent disability 
rating is warranted with two or more of the symptoms for the 
30 percent evaluation, though of less severity.  See 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2009).

Factual Background

The Veteran filed her claim for an increased evaluation in 
July 2005.  She was shortly thereafter afforded a VA (QTC) 
examination in August 2005.  The examiner noted that the 
Veteran's distal esophagitis affected her general bodily 
health.  A weight gain from 120 pounds to 187 pounds within a 
36 month period was noted in this regards.  Associated with a 
hiatal hernia, the examiner noted complaints of dysphagia, 
heartburn, epigastric pain, scapular pain, arm pain, 
hematemesis, reflux and regurgitation of stomach contents and 
nausea and vomiting, on a daily and constant basis.  She was 
being treated with Prilosec and Zantac twice daily.  The 
examiner noted that during "these episodes" that the 
Veteran could not function.  

With respect to the functional bowel disorder, the examiner 
noted that the Veteran had been suffering from constipation.  
The condition was noted as affecting her general body healthy 
through bloating, weight gain and loss of sleep.  She did not 
suffer from abdominal pain, but did have nausea, vomiting and 
chronic constipation.  She described that the symptoms were 
constant.  She was treate4d with Premethazine, Metoclopramide 
and Mintox.  She was unable to work from this condition.  

CBC testing results were within normal limits.  Laboratory 
readings of hemoglobin and hematocrit were taken and neither 
resulted in an abnormal impression.  

Objective examination showed a well-developed, well-nourished 
individual in no acute distress.  Her nutritional status was 
good.  Palpation of the abdomen revealed no tenderness and 
the liver was palpable.  The examiner changed the diagnosis 
of "distal esophagitis" to "distal esophagitis secondary 
to hiatal hernia and GERD as this was more accurate. The 
examiner found that this condition caused no significant 
anemia and that it did not cause malnutrition.  The examiner 
continued the diagnosis of functional bowel disorder and 
found that this condition likewise caused no significant 
anemia and that it did not cause malnutrition.  The Veteran 
had not worked since May 2005 because of headaches and GI 
symptoms.  

A March 2005 VA PC TELCARE note documents that the Veteran 
called complaining of illness for the entire night.  At this 
time the Veteran complained that she was unsure if her Zantac 
(ranitidine) was helping her condition.  She related that at 
night "it" backed up and ran out of her mouth.  

Of record is a March 2005 Certification of Health Care 
Provider from the U.S. Department of Labor pertaining to a 
request for intermittent FMLA (Family Medical Leave Act) 
leave.  This certification was completed by a VA physician at 
the Oklahoma VA Medical Center.  This certification documents 
that the Veteran was seen for many chronic medical 
conditions, including GERD.  The physician noted that the 
Veteran's condition was controlled with medication, but that 
she experienced episodic acute exacerbations, which would 
cause her inability to perform any functions, including work.  

A May 2005 VA treatment note documents an assessment of GERD 
with a complaint of worsening symptoms, with symptoms worse 
at night.  In September 2005 the Veteran underwent an upper 
GI endoscopy for failure to respond to treatment.  This 
testing resulted in impressions of normal esophagus, hiatus 
hernia, normal examined duodenum and that the Veteran follow 
an anti-reflux regimen.  She was assessed as having a 
diaphragmatic hernia without mention of obstruction or 
gangrene.  

In a September 2005 letter, the Veteran referenced the May 
2005 GI procedure.  She related that the indication of 
"failure to respond to treatment" on the associated report 
should suffice to show that she had a "severe problem."

A September 2005 VA outpatient note documents that the 
Veteran was then status-post esophagogastroduodenostomy, 
performed in June 2005.  At this time, the Veteran had 
chronic dyspepsia, with improving symptoms.  Subsequent notes 
document similar complains, including of epigastric pain, 
reflux, nausea, vomiting and diarrhea.  

In September 2005 the Veteran was provided a VA examination 
in furtherance of substantiating a claim for an increased 
evaluation of hemorrhoids.  At this time, a "GI" condition 
associated with mild anemia was assessed.

In a December 2005 communication, the Veteran commented on 
her disorders.  She related that this condition caused her to 
miss work and that her condition was not improving with 
treatment.  She complained of chest and shoulder pain, which 
she was informed, was not heart-related.  She questioned why 
this fact had not been noted in the VA records.  In addition 
to chest pain, she also described nausea, heartburn and 
vomiting on a regular basis.  She related that she had lost 
her job due to her symptoms.

In April 2007 the Veteran received another upper GI endoscopy 
at a VA facility.  At this time, heartburn and dyspepsia were 
documented as indications.  This procedure resulted in an 
impression of hiatus hernia, probable non-erosive reflux 
disease, normal stomach and a normal examined duodenum.

A June 2007 VA note documents a complaint of increased, 
persistent epigastric distress with dysphagia and 
regurgitation with considerable impairment of health.  Also 
documented was moderate anemia.  At this time, the Veteran 
complained of nausea, vomiting and regurgitation and 
heartburn at night.  Objective examination of the abdomen 
showed that it was soft and flat.  Bowel sounds were present, 
the liver and spleen were not palpable, but there was 
tenderness in the right upper quadrant.

A November 2007 VA note pertaining to a complaint of 
forgetfulness documents no fatigue, dizziness or weight loss.  
The Veteran had no diarrhea, cramps, or constipation, but did 
have reflux symptoms.  The abdomen was soft and without 
organomegaly.

A January 2008 VA cardiology consultation note documents a 
complaint of a long standing history of chest pains.  It was 
noted that a prior angiogram taken in 2003 was normal.  The 
Veteran described the pain as achy and sharp on both sides of 
the sternum radiating to the neck and both arms and constant.  
Atypical chest pain was assessed, which was not thought to be 
of cardiac origin.  Subsequent records document similar 
complaints to those outlined above.

In June 2009 the Veteran was again afforded a VA examination 
in furtherance of substantiating her claim for an increased 
evaluation of hemorrhoids.  At this time, significant anemia 
was noted as a consequence of hemorrhoids.

In February 2010, and in accordance with the Board's remand 
directives, the Veteran was provided a VA digestive condition 
examination.  At the time of the examination the Veteran 
complained of symptoms that had worsened to present.  She 
described having nausea 4 to 5 days out of the week, with 
difficulty functioning.  She reported that at times she had 
to stay supine due to the severity of the nausea.  She also 
reported vomiting 2 to 3 times per week, with ho hematemesis.  
She also complained of a frequent burning pain in her upper 
abdomen, which radiated into her chest.  She described having 
the burning pain at least 4 to 5 times per week.  She also 
described a history of cough and breathlessness, primarily at 
night.  She was taking medication for her condition and was 
on a bland diet.  
No GI malignancy was noted and the Veteran also complained of 
constant constipation, with only 1 to 2 bowel movements per 
month, per her history.  She had hematochezia in 2008, which 
prompted a colonoscopy in January 2009.  She had had anemia 
off and on since 1990.  It was noted that the Veteran had 
gained 63 pounds in 10 years and that she reported a 
decreased appetite due to nausea.

Objective examination showed a well-developed, well-
nourished, healthy-appearing white female with normal posture 
and gait.  Examination revealed a soft, obese and non-tender 
abdomen, with noromoactive bowel sounds and no organomegaly.  
Upon palpation, the Veteran complained of mild epigastric 
pain in the upper abdomen.  The examiner assessed 	GERD, 
chronic constipation with hematochezia by history and anemia.

In a March 2010 addendum the same VA examiner addressed 
whether the Veteran had anemia related to GERD.  The examiner 
concluded that anemia was less likely than not due to GERD, 
but rather another etiology.  The examiner noted several 
factors that led to this conclusion.  

Analysis

Based upon the foregoing, the Board finds in resolving all 
doubt in the Veteran's favor, that entitlement to a 30 
percent, but no greater, evaluation is warranted for the 
Veteran's functional bowel disorder with distal esophagitis 
secondary to hiatal hernia and GERD.  In this regard, the 
Board notes that the Veteran's offered history and objective 
examination show that she has had persistent epigastric 
distress, with dysphagia (difficulty swallowing), pyrosis 
(heartburn), and regurgitation on a regular basis.  It is 
also noted that the Veteran has identified substernal and arm 
and shoulder pain on a recurrent basis, which is not of a 
cardiologic origin.  See January 2008 VA cardiology note.  
This condition has apparently caused the Veteran to 
frequently seek treatment, as well gain weight.  This 
indicates that there is considerable impairment of health.  
Under these circumstances, the Veteran's condition exhibits 
the necessary features for the award of a 30 percent, but no 
greater, evaluation.

The Board does not find that a maximum 60 percent evaluation 
is established.  It is notable in this regard, that this 
condition has not caused the Veteran any weight loss with 
hematemesis, melena or anemia.  It is noted that anemia has 
been shown by the record, not as attributable to the 
Veteran's distal functional bowel disorder with distal 
esophagitis, but rather due to her hemorrhoids.  Moreover, 
the Board does not find that this condition causes severe 
impairment of health.  While the Board has considered her 
subjective complaints of symptoms, such as pain, vomiting, 
heartburn, and constipation, all of which she is competent to 
describe, the Board also notes that the Veteran has always 
been consistently described on objective examination as 
appearing well and being well-nourished.  Accordingly, the 
Board does not find that the condition of functional bowel 
disorder with distal esophagitis has manifested by a degree 
of symptomatology warranting a maximum 60 percent evaluation.  
This has been true throughout the relevant period.  Hart, 
supra.

The Board recognizes that the Veteran's functional bowel 
disorder results in constipation and bloating.  Specifically, 
the Veteran has described almost constant constipation, 
having only a few bowel movements per month, on average.  
Consequently, the Board has considered whether it is proper 
to separately evaluate functional bowel disorder as analogous 
to irritable colon syndrome.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  Under Diagnostic Code 7319, a noncompensable 
rating is assignable for mild irritable colon syndrome; 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation is assignable 
for moderate irritable colon syndrome; frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
evaluation is assignable for severe irritable colon syndrome; 
diarrhea, or alternating diarrhea and constipation with more 
or less constant abdominal distress.

However, under 38 C.F.R. § 4.114, ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  Accordingly, the 
Board finds that the Veteran's disability is properly 
evaluated solely under Diagnostic Code 7346, and separate 
ratings are not warranted.  Furthermore, as 30 percent is the 
maximum rating available under Diagnostic Code 7319, an 
alternative evaluation under that code would not afford the 
Veteran a higher rating.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Under Thun 
v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate. Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
Board must determine whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular criteria for digestive disorders 
set forth under 38 C.F.R. § 4.114.  A comparison between the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria shows that the 
rating criteria more than reasonably describe the Veteran's 
disability level and symptomatology.  Therefore, the first 
prong of the Thun test is not satisfied and referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to a 30 percent, but no greater, disability 
rating for functional bowel disorder with distal esophagitis, 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


